DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 11/30/2020, 09/21/2021, 01/06/2022, and 02/04/2022, have been considered.

Drawings
The drawings filed on 09/10/2020 are accepted.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:
Regarding claim 3, line 3 of claim 3 recites “are collected in response to collected in response to environmental…”  Claim 16 recites the same phrase.  Thus, the second recitation of “collected in response to” appears to be a typographical error.  Applicant is suggested to amend claim 3 to recite: -- collected in response to 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-25 are rejected under 35 USC § 103 as being unpatentable over Yi (U.S. Patent Publication 2018/0120279 A1); in view of Collins (U.S. Patent 8,428,909 B2); and further in view of Martin (U.S. Patent Publication 2013/0174646 A1).
Regarding claim 1, Yi teaches a method for acquiring air quality data from sensors, processing and storing the data, and transmitting the processed data to a server (Yi: Abstract; ¶22 [“…an apparatus for air quality measurement is enabled…”]), comprising:
receiving sensor data from at least one sensor device (Yi: FIG. 1, ¶29-30 [“Each sensor 102, 104, 106 is connected with the microcontroller (MCU) 108 through the Universal Sensor Interface (USI) 110. Multiple sensors on-board ability, configurable sensing capability…data logger 132, a universal serial bus (USB) 134, and a battery power system may be utilized for data recording…”]).
Yi additionally discloses analyzing the received sensor data to identify at least statistically-significant values (Yi: FIG. 2, ¶32 [“As another example, a sensor capable of detecting radiation β radiation, γ radiation, as well as a radiation may have approximate dimensions of 88 mm long by 56 mm wide by 36 mm high and weigh 150 grams. As yet another example, a particulate matter (PM) sensor capable of detecting PM1 , PM2.5 and PM10…”]).  Yi further discloses transmitting data and commands to, and receiving data from, one or more respective sensor devices (Yi: FIG. 1, ¶30 [“…the MCU 108 utilizing a universal asynchronous receiver-transmitter (UART) port 136 of the MCU 108.”]).  

Collins, in a similar field of endeavor, is directed to the use of statistics to determine calibration of instruments and remotely calibrating a sensor device (Collins: Abstract; col 2, ln 26-27 [“…remote system for determination of re-calibration of instruments.”]).  Therein, Collins discloses analyzing received sensor data to identify at least statistically-significant values indicating on at least drift from initial calibrated values of each of the at least one sensor device, and for each identified drifted sensor device, computing re-calibration updates, wherein the re-calibration updates adjust the initial calibrated values such that readings of the respective drifted sensor device fall within a range of expected values (Collins: FIGS. 14-15; col 13, ln 6-19 [“…illustrates statistical analysis results for at least one first sensor or instrument A 18, and for at least one second sensor or instrument B 19. For the ease of understanding the first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm.”]; col 13, ln 13-51 [“…system which may be used to remotely monitor the performance of remote sensing instruments in accordance with the statistical analysis used to determine 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of analyzing received sensor data to identify at least statistically-significant values indicating on at least drift from initial calibrated values of each of the at least one sensor device, and for each identified drifted sensor device, computing re-calibration updates, wherein the re-calibration updates adjust the initial calibrated values such that readings of the respective drifted sensor device fall within a range of expected values, disclosed by Collins, into Yi, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins to obtain the invention as specified in claim 1.
However, Yi, in view of Collins, is silent as to explicitly disclosing transmitting re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters.
Abstract.).  Therein, Martin discloses transmitting re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters (Martin: FIGS. 1-2; ¶92 [“…these sensors can be calibrated or recalibrated through communication with server 108, for example. Generally, where more up-to-date calibration curves have been obtained by server 108, for instance, through calibration activities as described above, these updated calibration curves can be supplied (through wireless or wired modalities) to the sensors associated with a remotely situated air quality monitor (e.g., air quality monitor 102 situated in a residential house).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting re-calibration updates to the respective drifted sensor device, wherein the respective drifted sensor device upon receiving the re-calibration updates is configured to update its calibration parameters, disclosed by Martin, into Yi, as modified by Collins, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martin.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 1.
Regarding claims 13 and 14, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 14, claim 14 additionally recites a processing circuitry, and a memory.  Yi additionally discloses a processing circuitry, and a memory (Yi: FIG. 13, ¶43 

Regarding claim 2, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses the sensor data includes metadata, a personalization request, and data features (Yi: FIGS. 1-2, ¶30 [“…global positioning system (GPS) module 116 and a real-time clock module 118 may be utilized to tag location (including current geographical location) and time information (including current date and/or time) to sensing data, respectively…One or more of the WSN modules 120, 122, 124, 128 may be communicatively connected with (e.g., removably connected with) one or more additional components and/or devices that enable wireless communication. For example, the GPRS/3G/LTE module 124 may be associated with a subscriber identification module”]; FIG. 8, ¶30 [“FIG. 8 depicts example data collected by the MSS sensor node 200 as a graph 800 of carbon monoxide (CO) concentration over time. Main-Body 202 may successfully identify the Sensor-Module 204 inserted and may select a suitable data handling schema…”]).  The Examiner notes that ¶66-67 of the instant specification discloses “metadata” may include, without limitation, sensor device, serial number, lot, batch number, location, and type; data features may include instantaneous and time-delayed sensor readings, charts, graphs, tables, and other, like, data features describing sensor trends, patterns, and the like; and a personalization request may be providing of overriding adjustment of one or more collected sensor measurements.  Thus, Yi discloses the sensor data includes metadata and data features as recited 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing sensor data that includes metadata, a personalization request, and data features, disclosed by Yi and Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi and Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 2.
Regarding claim 15, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 2 as shown above.  Yi additionally discloses the sensor data includes instantaneous and time-delayed sensor readings of each of the at least one sensor, wherein the sensor readings are collected in response to collected in response to environmental conditions monitored by a sensor device (Yi: FIGS. 1-2, ¶30 [“The real-time clock module 118 may be communicatively 
Regarding claim 16, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 2 as shown above.  Collins additionally discloses the personalization request includes at least a persistent sensor value offset (Collins: FIGS. 9A-B, 10; col 10, ln 1-31 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing sensor data that includes metadata, a personalization request, and data features, disclosed by Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 4.
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Collins additionally discloses correlating sensor readings received from at least two sensor devices to determine at least long-term sensor drift patterns and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of correlating sensor readings received from at least two sensor devices to determine at least long-term sensor drift patterns and short-term sensor drift patterns, disclosed by Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of determining time-dependent sensor drift.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 5.
Regarding claim 18, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 5 as shown above.  Collins additionally discloses comparing sensor readings of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing sensor readings of a sensor device to a pre-defined threshold, and determining the sensor device as a drifted sensor when sensor exceeds the pre-defined threshold, disclosed by Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of determining sensors which have not been re-calibrated or potentially mis-calibrated.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 6.
Regarding claim 19, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

claim 7, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 6 as shown above.  Collins additionally discloses comparing the long-term sensor drift patterns and short-term sensor drift patterns to the pre-defined threshold (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 [“…first sensor or instrument 18, preferably will be referred to as sensor "A," and the second sensor or instrument 19, will preferably be referred to as sensor "B." If the two signals from instrument or sensor "A" and instrument or sensor "B" begin to drift apart the statistical analyzer 12, will trigger an alarm..”]; col 8, ln 8-19 [“FIG. 4B illustrates a statistical sample range control chart of the delta between pairs of Sensor 'A' and Sensor 'B' simultaneous readings. As one can see that no statistical alarms are detected…This simulates capturing pairs of sensor readings at some convenient period, for example, once a minute, an hour, a fortnight- and executing an Xbar control chart on the last 1000 readings.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing the long-term sensor drift patterns and short-term sensor drift patterns to the pre-defined threshold, disclosed by Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of determining sensors which have not been re-calibrated or potentially mis-calibrated.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 7.
Regarding claim 20, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

claim 8, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Collins additionally discloses the initial calibrated values include at least a slope value and an offset value initially calibrated for each sensor device (Collins: FIGS. 3, 4A-B; col 7, ln 6-19 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of including at least a slope value and an offset value initially calibrated for each sensor device, disclosed by Collins, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of facilitating selectively recalibrating sensor devices.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Collins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Yi and Collins and Martin to obtain the invention as specified in claim 8.
Regarding claim 21, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses transmitting updates as over-the-air (OTA) provisioning including any operating code (Yi: FIGS. 2, 13; ¶42-43 [“…the Sensor-Modules 204 mounted on the Main-Body 202 including wireless communication connection (e.g., Bluetooth)…processors may be incorporated in an apparatus, server…”]).  Collins discloses transmitting the re-calibration updates as over-the-air (OTA) provisioning, wherein re-calibration updates are in form of any one of: meta-data, script, firmware, any operating code (Collins: FIG. 13-15; col 13, ln 6-19 {See above.}).

Regarding claim 22, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Yi additionally discloses a remote server remotely connected to the at least one sensor device (Yi: FIGS. 2, 13; ¶42-43 [“…the Sensor-Modules 204 mounted on the Main-Body 202 including wireless communication connection (e.g., Bluetooth)…processors may be incorporated in an apparatus, server…”]).  {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a remote server remotely connected to the at least one sensor device, disclosed by Yi, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi, as modified by 

Regarding claim 11, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Yi additionally the at least one sensor device includes an array of air-quality detectors, wherein the array of air-quality detectors includes any one of: a carbon dioxide (CO2) detector, a particulate matter detector, a formaldehyde (CH2O) detector, a carbon monoxide (CO) detector, a relative humidity detector, an ozone (O3) detector, a wide-band total volatile organic compound (TVOC) detector, a light level detector, and a TVOC detector (Yi: FIG. 2, ¶32 {See above.}). 
Regarding claim 24, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 1 as shown above.  Collins additionally discloses transmitting the re-calibration updates in response to one or more transmission triggers, wherein a transmission trigger is at least one of: a manual transmission command, a transmission date or time described in a transmission schedule, and an update content trigger (Collins: FIGS. 3, 4A-B; col 7, ln 6-19, col 8, ln 8-19 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting the re-calibration updates in response to one or more transmission triggers, wherein a transmission trigger is at least one of: a manual 
Regarding claim 25, the claim recites limitations found within claim 12, and is rejected under the same rationale applied to the rejection of claim 12.

Regarding claim 24, Yi, in view of Collins and Martin, teach all the limitations of the parent claim 14 as shown above.  Yi additionally discloses a remote server remotely connected to the at least one sensor device (Yi: FIGS. 2, 13; ¶42-43 [“…the Sensor-Modules 204 mounted on the Main-Body 202 including wireless communication connection (e.g., Bluetooth)…processors may be incorporated in an apparatus, server…”]).  {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a remote server remotely connected to the at least one sensor device, disclosed by Yi, into Yi, as modified by Collins and Martin, with the motivation and expected benefit of providing building air quality management in an energy efficient manner.  This method for improving Yi, as modified by Collins and Martin, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yi, as modified by Collins and Martin,.  Therefore, it would have been obvious to one or ordinary skill in the art to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,599,815 B2, to Reichel et al., is directed to measuring compliance with building air quality attribute set points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864